MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-14-00727-CR

                           ALPHONSO SMITH, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 239th District Court of Brazoria County. (Tr. Ct. No. 71088).

TO THE 239TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 2nd day of July 2015, the case upon appeal to revise or to
reverse your judgment was determined. This Court made its order in these words:

                    This case is an appeal from the final judgment signed
             by the trial court on August 28, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that there was error in
             the portion of the trial court’s judgment that assesses
             attorneys’ fees against Alphonso Smith. Accordingly, the
             Court modifies the trial court’s judgment, striking the
             assessment of attorneys’ fees against Alphonso Smith.

                    The Court further holds that there was no reversible
             error in the remaining portions of the trial court’s judgment.
             Therefore, the Court affirms the trial court’s judgment as
             herein modified.
                     The Court orders that this decision be certified below
              for observance.

              Judgment rendered July 2, 2015.

              Panel consists of Chief Justice Radack and Justices Higley
              and Massengale. Opinion delivered by Justice Higley.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




November 6, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT